UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q  QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30,  TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. STANDARD MOBILE, INC. (Exact name of registrant as specified in Charter DELAWARE 000-51879 26-1276310 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) 16870 Valley View Avenue, La Mirada California90638 (Address of Principal Executive
